TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00676-CR



                                 Jeremy Teak Palmer, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2013-250, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Jeremy Teak Palmer has filed a notice of appeal from a judgment of

conviction for driving while intoxicated with two or more previous convictions for the same type

of offense. The district court imposed sentence on June 8, 2015. Thus, the deadline for perfecting

the appeal was July 8, 2015. See Tex. R. App. P. 26.2(a)(1). Palmer filed his notice of appeal on

October 6, 2016. Absent a timely filed notice of appeal, we lack jurisdiction to dispose of this appeal

in any manner other than by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208,

210 (Tex. Crim. App. 1998) (per curiam); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.

1996). Accordingly, we dismiss the appeal for want of jurisdiction.1




       1
          The remedy for a late-filed notice of appeal is to file a post-conviction writ of habeas
corpus returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time appeal.
See Tex. Code Crim. Proc. art. 11.07.
                                          __________________________________________
                                          Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed for Want of Jurisdiction

Filed: November 18, 2016




                                             2